Case 1:19-cv-25228-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 19-CV-25228

 DEONIZA DUNWOODY,

        Plaintiff,

 vs.

 THOMAS MAINTENANCE SERVICES, INC.,
 and MILES THOMAS,

       Defendants.
 ______________________________________/

                                            COMPLAINT

        COMES NOW, the Plaintiff, Deoniza Dunwoody, sues Defendants, Thomas

 Maintenance Services, Inc., and Miles Thomas, based on the following good cause:

                                   Parties, Jurisdiction, and Venue

            1. Plaintiff, Deoniza Dunwoody​, was and is a ​sui juris​ resident of

 Miami-Dade County, Florida, at all times material. He was and is an hourly non-exempt

 employee of the Defendants, as the term “employee” is defined by 29 U.S.C. §203 (d) who

 consents to participate in this lawsuit.

            2. Defendant, Thomas Maintenance Services, Inc​., is a ​sui juris​ Florida for-profit

 corporation with its principal place of business and it conducts its for-profit business in

 Miami-Dade County.

            3. Defendant, Miles Thomas​, was and is the owner / officer/ director of




                                                  1
Case 1:19-cv-25228-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 8



 the Corporate Defendant for the relevant time period. He ran its day-to-day operations, made

 financial decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

 partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.

             4. Defendants were Plaintiff’s direct employers, joint employers and co-employers,

 as that term “employer” is defined by 29 U.S.C. §203 (d).

             5. All Defendants employed Plaintiff.

             6. This Court has jurisdiction over Plaintiff’s FLSA claims.

             7. Venue is proper pursuant to 28 U.S.C. §1391 (b)(ii) because Defendants transact

 business in this District, because the corporate Defendant maintains its principal place of

 business in this District, and because most if not all of the operational decisions were made in

 this District, while Plaintiff worked in Miami-Dade County, where payment was to be received.

                                           Background Facts

             8. Defendants have been at all times material engaged in interstate commerce in the

 course of the goods and services they render for which, traditionally, cannot be performed

 without using materials, supplies, and equipment that have all moved through interstate

 commerce.

             9. Defendants also communicate with their workers by regularly and routinely using

 telephone, Internet, and/or facsimiles.

             10. Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

             11. In particular, Defendants own and operate a landscape maintenance business that




                                                   2
Case 1:19-cv-25228-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 8



 services residential homes and commercial businesses, and uses tools, machinery, equipment,

 materials, and supplies that were previously placed in the stream of commerce from outside the

 State of Florida before being in this District to engage in interstate commerce.

              12. Plaintiff worked in a non-exempt capacity for Defendants.

              13. In particular, Plaintiff worked for Defendants as a Landscaper from

                 approximately

 May 2018 through September 2019, which responsibilities included the cultivation and care of

 the landscaping and grounds surrounding a Defendants’ customers’ homes, businesses or

 buildings.

              14. To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, and of the times he worked each day, such records are in the exclusive

 custody of Defendants.

              15. From Approximately May 2018 through September 2019, Defendants required

 that Plaintiff perform work at the Defendants’ job sites, along with preparing for the day’s work

 to be performed at the Defendants’ place of business.

              16. From Approximately May 2018 through September 2019, Defendants required

 Plaintiff and the other employees to show up for work at 6:30am every morning and prepare for

 the work day, which usually started between 8:30am and 9:00am, and usually ended around

 4:30pm and 5:00pm. This period of time between 6:30am to 8:30am is known as the

 “preparation/waiting time” where the employees were required to load trucks with the

 equipment, materials, tools and supplies that were to be used that day. Moreover, the employees

 were not permitted to leave the Defendants’ job site during this period of time. However, on




                                                    3
Case 1:19-cv-25228-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 8



 many occasions, after preparing for the work day (ie., 6:30am to 8:30am/9:00am), Plaintiff was

 sent home without being compensated at least the federal minimum wage of $7.25 per hour for

 any of the hours worked within the work week as there were many weeks he wasn’t compensated

 at all.

            17. Moreover, from approximately May 2018 through November 2018, Defendants

 agreed to pay Plaintiff an hourly rate of $15.52 per hour for each hour worked, which equates to

 $23.28 per hour for every hour worked in excess of forty (40) hours per work week.

           18. From approximately May 2018 through November 2018, Defendants failed to pay

 Plaintiff compensation for all of the preparation/waiting time, which equals to about ten (10)

 hours per week.

           19. Therefore, from approximately May 2018 through November 2018, Plaintiff is

 owed for ten (10) hours of work per week at either the federal minimum wage rate of $7.25 per

 hour, or at his overtime rate of $23.28 per hour, if he worked in excess of forty (40) hours per

 work week.

           20. Then, from approximately December 2018 through April 2019, Defendants agreed

 to pay Plaintiff a daily rate $100.00 per day within the work week, which when converted to an

 hourly rate comes out to $10.00 per hour as he worked an average fifty (50) or so hours per work

 week. Moreover, when converting Plaintiff’s overtime rate it comes out to $15.00 per hour for

 every hour worked in excess of forty (40) hours per work week.

           21. From approximately December 2018 through April 2019, Defendants failed to pay

 Plaintiff compensation for all of the preparation/waiting time, which equals to about ten (10)

 hours per week.




                                                4
Case 1:19-cv-25228-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 5 of 8



            22. Therefore, from approximately December 2018 through April 2019, Plaintiff is

 owed for ten (10) hours of work per week at either the federal minimum wage rate of $7.25 per

 hour, or at his overtime rate of $23.28 per hour, if he worked in excess of forty (40) hours per

 work week.

             23. Then, from approximately May 2019 through September 2019, Defendants agreed

 to pay Plaintiff an hourly rate of $16.40 per hour for each hour worked, which equates to $24.60

 per hour for every hour worked in excess of forty (40) hours per work week.

             24. Therefore, from approximately May 2019 through September 2019, Plaintiff is

 owed for ten (10) hours of work per week at either the federal minimum wage rate of $7.25 per

 hour, or at his overtime rate of $24.60 per hour, if he worked in excess of forty (40) hours per

 work week.

                  25. Lastly, from approximately May 2018 through September 2019, if Plaintiff

 worked past his normal end-day schedule (ie., 4:30/5:00pm) and surpassed forty (40) hours in

 each work week, Plaintiff was paid straight time (ie., his regular hourly rate) as opposed to the

 proper overtime rate of time and one half, which means he is owed the difference of his regular

 rate and his overtime rate.

                 26. Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

                 27. Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                            COUNT I – FLSA OVERTIME VIOLATION




                                                    5
Case 1:19-cv-25228-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 6 of 8



         Plaintiff re-incorporates and re-alleges all preceding paragraphs 1-27 as though set forth

 fully herein and further alleges as follows:

              28. Defendants willfully and intentionally refused to pay Plaintiff at least a time and

 one half rate for each of the overtime hours worked from approximately May 2018 through

 September 2019.

              29. Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff at least a time and one half rate for the overtime hours worked from approximately May

 2018 through September 2019, violated the Fair Labor Standards Act, they intentionally misled

 Plaintiff to believe that Defendants were not required to pay him time and one half rate for all

 overtime hours worked from approximately May 2018 through September 2019, and/or

 Defendants concocted a scheme pursuant to which they deprived Plaintiff time and one half

 wage earned for the overtime hours worked from approximately May 2018 through September

 2019.

         WHEREFORE Plaintiff, Deoniza Dunwoody, demands the entry of a judgment in his

 favor and against the Defendants, Thomas Maintenance Services, Inc., and Miles Thomas, after

 trial by jury and as follows:

         a) That Plaintiff recover compensatory overtime wage damages and an equal amount of

         liquidated damages as provided under the law and in 29 U.S.C. §216 (b);

         b) That Plaintiff recover pre-judgment interest if he is not awarded liquidated damages;

         c) That Plaintiff recover an award of reasonable attorneys’ fees, costs, and expenses

         pursuant to the FLSA;

         d) That the Defendants be Ordered to make Plaintiff whole by providing appropriate




                                                  6
Case 1:19-cv-25228-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 7 of 8



        overtime wage pay and other benefits wrongly denied in an amount to be shown at trial

        and other affirmative relief;

        e) That Plaintiff recover all interest allowed by law; and

        f) Such other and further relief as the Court deems just and proper.

                     COUNT II – FLSA MINIMUM WAGE VIOLATION

 Plaintiff re-incorporates and re-alleges all preceding paragraphs 1-27 as though set forth fully

 herein and further alleges as follows:

                30. Defendants willfully and intentionally refused to pay Plaintiff at least the

 minimum wage rate of $7.25 per hour for many hours worked from approximately May 2018

 through September 2019.

                31. Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff at least the minimum wage rate of $7.25 per hour for many hours worked from

 approximately May 2018 through September 2019, violated the Fair Labor Standards Act, they

 intentionally misled Plaintiff to believe that Defendants were not required to pay him at least the

 minimum wage rate of $7.25 per hour for many hours worked from approximately May 2018

 through September 2019, and/or Defendants concocted a scheme pursuant to which they

 deprived Plaintiff at least the minimum wage rate of $7.25 per hour for many hours worked from

 approximately May 2018 through September 2019.

        WHEREFORE Plaintiff, Deoniza Dunwoody, demands the entry of a judgment in his

 favor and against the Defendants, Thomas Maintenance Services, Inc., and Miles Thomas, after

 trial by jury and as follows:

        a) That Plaintiff recover compensatory minimum wage damages and an equal amount of




                                                  7
Case 1:19-cv-25228-CMA Document 1 Entered on FLSD Docket 12/20/2019 Page 8 of 8



        liquidated damages as provided under the law and in 29 U.S.C. §216 (b);

        b) That Plaintiff recover pre-judgment interest if he is not awarded liquidated damages;

        c) That Plaintiff recover an award of reasonable attorneys’ fees, costs, and expenses

        pursuant to the FLSA;

        d) That the Defendants be Ordered to make Plaintiff whole by providing appropriate

        minimum wage pay and other benefits wrongly denied in an amount to be shown at trial

        and other affirmative relief;

        e) That Plaintiff recover all interest allowed by law; and

        f) Such other and further relief as the Court deems just and proper.

                                        DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues so triable.

 Dated this 20th day of December, 2019.

                                                Respectfully submitted,

                                                PEREGONZA LAW GROUP, PLLC
                                                1414 NW 107th Ave, Suite 302
                                                Doral, FL 33172​
                                                Tel.     (786) 650-0202​
                                                Fax.     (786) 650-0200
                                                Email: ​office@peregonza.com
                                                Attorneys for Plaintiff

                                                By: ​/s/ Gadiel A. Espinoza, Esq.
                                                Gadiel A. Espinoza, Esq. ​
                                                Florida Bar No. 121831
                                                ​gadiel@PereGonza.com




                                                   8
